DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the phrase “The invention relates to…” can be implied.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DeCharms (US 2016/0066838).  Note:  The following rejection corresponds to the Written Opinion for PCT/CL2019/050151.
Regarding claim 1, DeCharms discloses “a brain-computer interface (BCI) (Fig. 1, ref.# 100) to determine volitional increase or decrease of Blood Oxygenation Level Dependent (BOLD) response in a circumscribed brain area or in a neural network of brain regions in real-time, and generate a first data set (Fig. 1, ref.# 125); a processing device (Fig. 3, ref.# 120, 130) to analyze in real-time, the first data set generated with the BCI, and produce a second data set (Fig. 1, ref.# 155);  a presenting device (Fig. 1, ref.# 180) to present feedback information based on the second data set obtained with the processing device.”
Regarding claim 2, DeCharms discloses “wherein the system is a Neurofeedback (NFB) system.” (paragraph 0007: biological feedback of brainwave signals; paragraph 0802: brain activation feedback)
Regarding claim 3, DeCharms discloses “wherein the circumscribed brain area is the bilateral insular cortex.” (paragraph 0775) 
Regarding claim 4, DeCharms discloses “wherein the processing device also processes  a reconstructed image obtained from an image reconstruction computer and applies2PATENT Attorney Docket No. 176.0009-US00different processing techniques including a realignment to perform 3D motion correction and a normalization to map the functional magnetic resonance imaging (fMRIJ data from a subject space to standard brain space.” (paragraph 0486)
Regarding claim 5, DeCharms discloses “wherein the processing device defines regions of interest (ROls) of a specific size and shape including a cube or sphere shape.” (paragraph 0347)
Regarding claim 6, DeCharms discloses “wherein the position of the ROls is defined by using Montreal Neurological Institute (MNI) coordinates specific to the brain region.” (paragraph 0343)
Regarding claim 7, DeCharms discloses “wherein the Blood Oxygenation Level Dependent (BOLD) values pertaining to the ROls are processed in order to calculate the feedback, which is then presented in the presenting device.” (paragraph 0817)
Regarding claim 8, DeCharms discloses “wherein the system forms a neurofeedback close loop, using BOLD signals from one circumscribed brain region or circumscribed network of regions, in real-time, to calculate and present the feedback information in the presenting device.” (paragraph 0035: repeatedly performed in real time)
Regarding claim 9, DeCharms discloses “the presenting device allows the presentation of different types of feedback selected from a group consisting of a visual feedback and an auditory feedback.” (paragraph 0214: visual & auditory)
Regarding claim 10, DeCharms discloses “wherein the BCI interface corresponds to a magnetic resonance imagining (MRI) device.” (paragraph 0205: MRI)
Regarding claim 11, DeCharms discloses “wherein the BCI interface corresponds to a functional MRI (fMRI) scanner.” (paragraph 0205: fMRI)
Regarding claim 12, DeCharms discloses “using a brain computer interface (BCI) of claim 1 to collect and identify brain activity information in real-time to train the individual in need to increase or decrease brain activity of a circumscribed brain area without awareness of a _mental strategy of the treatment.” (paragraphs 0127, 0685: addiction treatment).  Note:  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).
Regarding claim 13, DeCharms discloses “selecting the individual with the addiction involving the insula is of the individual; scanning the brain area of the individual with a brain computer interface (BCI) while presenting to the individual crave-inducing images; obtaining data from the circumscribed brain area or in a neural network of brain regions of the individual, in real-time, generating a first data set; processing said first data set in a processing device, and producing a second data set; presenting a feedback to the individual based on the second data set[;].” (paragraphs 0127, 0685: addiction treatment).  Note:  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).
Regarding claim 14, DeCharms discloses “the individual is presented craving eliciting images, randomly appearing feedback cues (e.g., smiling faces or dollar sign), and monetary reward based on change in the brain activity information.” (Fig. 1, ref.# 180: stimulus; paragraph 0198)
Regarding claim 15, DeCharms discloses “the feedback includes cues that ar
Regarding claim 16, DeCharms discloses “wherein the method provides the individual with a disguised information regarding a task with the feedback that is provided as a random event during a whole neurofeedback run.” (Fig. 1, ref.# 180; paragraph 0198)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kawato, et al. (US 10,959,640) teaches a brain computer interface that determines a Blood Oxygen Level Dependent (BOLD) response.
Widge, et al. (US 10,413,235) teaches a brain computer interface.
Poltorak (US 2019/0201691) teaches a MRI brain computer interface that determines a Blood Oxygen Level Dependent (BOLD) response.
Brewer, et al. (US 9,764,109) teaches a real time MRI neurofeedback system.
An, et al. (US 2014/0135873) teaches a rehabilitation training system. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY FULLER whose telephone number is (571)272-2118. The examiner can normally be reached 8:00 am - 4:30 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RODNEY E FULLER/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        
April 7, 2022